DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4-5 and 8-9 are objected to because of the following informalities:  
With regard to claim 2: Line 2, it appears the limitation “the baffle” should be --the acoustic baffle-- for consistency of claim language.
With regard to claim 4: Lines 2-4, it appears the limitation “the edge portion” should be --the at least one edge portion-- for consistency of claim language.
With regard to claim 5: Lines 1-2, it appears the limitation “the baffle” should be --the acoustic baffle-- for consistency of claim language.
With regard to claim 8: Lines 1-2, it appears the limitation “the panel” should be --the at least one panel-- for consistency of claim language.
With regard to claim 9: Line 2, it appears the limitation “the baffle” should be --the acoustic baffle-- for consistency of claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4: Line 2, it’s unclear how the first section extends rectangular to the surface of edge portion (emphasis added).  It appears applicant is referring to the section being –perpendicular-- to the surface of the edge portion (emphasis added)?  Line 2, the limitation “the surface” lacks sufficient antecedent basis.
With regard to claim 5: Line 4, the limitation “the interface” lacks sufficient antecedent basis.
With regard to claim 7: Lines 3-4,  the limitation “the second section” lacks sufficient antecedent basis.
With regard to claim 10: Line 2, it’s unclear if the limitation “a suspension profile” is referencing the previously recited suspension profile.  For the purpose of examination, the limitation is considered to be directed to --the suspension profile--.
With regard to claim 11: Line 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Line 3, the limitation “the main surfaces” lacks sufficient antecedent basis.

Claims 4-8 and 10-15 are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seymour et al. (US 4,200,171).
With regard to claim 1: Seymour et al. discloses an acoustic baffle (10) to be arranged in a building for the absorption of sound propagating there through, the acoustic baffle (10) comprising at least one panel of a sound absorbing material, wherein the baffle (10) comprises at least one edge portion having a recess (receiving barb 20c) arranged therein of a size and shape so as to be capable of accommodating a suspension profile in form-fit therein.  
With regard to claim 3: Seymour et al. discloses that the recess (receiving barb 20c) extends continuously along the at least one edge portion (top surface) between a first second side surfaces (opposed major surfaces) (figs 3-4 and 8).  Note that the claim does not recite that the recess extends along the entire length of the at least one edge portion.

    PNG
    media_image1.png
    205
    623
    media_image1.png
    Greyscale

Fig. 7: Seymour et al. (US 4,200,171).

With regard to claim 5: Seymour et al. discloses that the baffle (10) comprises a first panel portion (A) and a second panel portion (B) which are connected to each other so that one side surface of the first panel portion (A) contacts one side surface of the second panel portion (B) forming the recess (receiving barb 20c)  at the interface between the first panel portion (A) and the second panel portion (B) (figs. 7-8).  
With regard to claim 6: Seymour et al. discloses that first panel portion (A) and the second panel portion (B) are folded parts of one single panel (14) (figs. 1-8).  
With regard to claim 7: Seymour et al. discloses that the first panel portion (A) comprises a first slit and the second panel portion (B) comprises a second slit, the first slit and the second slit being aligned so as to form a second section of the recess (receiving barb 20c) (fig. 8).  
With regard to claim 8:  Seymour et al. discloses that a panel comprises a third panel portion (C) arranged between the first panel portion (A) and the second panel portion (B), and wherein separate V-shaped cut out sections are formed between the first panel portion (A) and the third panel portion (C) and between the second panel portion (B) and the third panel portion (C), respectively (fig. 7).  
With regard to claim 9:  Seymour et al. discloses that the baffle (10) has an overall décor (glass cloth faced), continuously and seamlessly extending at least from a front side over a bottom side to a back side of the baffle (10) (col. 1, lines 43-46).  
With regard to claim 10: Seymour et al. discloses a suspension profile (20) arranged in the recess (receiving barb 20c) (fig. 8).  
With regard to claim 11: Seymour et al. discloses a method for producing an acoustic baffle (10) comprising the steps of: 
providing a panel (14) of a sound absorbing material (figs. 1-8); 
applying a décor (glass cloth faced) on at least one of the main surfaces of the panel (14) (col. 1, lines 43-46); and
 providing at least one slit in another surface of the panel to form a recess (receiving barb 20c) capable of accommodating a suspension profile (20) in form-fit therein (fig. 8).  
With regard to claim 12: Seymour et al. discloses that the steps of cutting separate V-shaped cut out sections (14a and 14b) between a first panel portion (A) and a third panel portion (C) and between a second panel portion (B) and the third panel portion (C), respectively; and folding the first panel portion (A) towards the second panel portion (B) so that one side surface of the first panel portion (A) contacts one side surface of the second panel portion (B) (figs. 1-8; col. 2, lines 26-32).  
With regard to claim 13: Seymour et al. discloses the step of forming a first slit into the first panel portion (A) and a second slit into the second panel portion (B) so as to form a recess (occupied by barb profile 20c) capable of accommodating a suspension profile (20) therein when folded (figs. 3-9).  Examiner notes that the forming of the slits are cut away be insertion of the barb profile (20c) (figs. 3-4 and 8-9)
With regard to claim 14: Seymour et al. discloses the step of arranging the suspension profile (20) in the recess (receiving barb 20c)  (figs. 3-4 and 8-9).  
With regard to claim 15: Seymour et al. discloses that the acoustic baffle (10) is pushed on the suspension profile such that the suspension profile slides (vertically) along the recess until its final position is reached (figs. 1-8).

Claim(s) 1-5, 7, 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (US 2012/0291397 A1).
With regard to claim 1: Bergman discloses an acoustic baffle (114) to be arranged in a building for the absorption of sound propagating there through (par. 0001; figs. 13 and 15-18), the acoustic baffle (114) comprising at least one panel (114) of a sound absorbing material, wherein the baffle comprises at least one edge portion having a recess (pierced and occupied by prongs 174) arranged therein of a size and shape so as to be capable of accommodating a suspension profile in form-fit therein (par. 0049; figs. 13 and 15-18).  
With regard to claim 2: Bergman discloses that the baffle (114) is frameless (figs. 17-18).  
With regard to claim 3: Bergman discloses that the recess (occupied by mounting clip 110)  extends continuously along the at least one edge portion (top surface) between a first side surface and a second side surface (par. 0049; figs. 17-18).  Note that the claim does not recite that the recess extends along the entire length of the at least one edge portion.
With regard to claim 4: Bergman discloses that the recess has a first section (vertical portion) extending perpendicular to the surface (top surface) of the edge portion and a second section (horizontal portion) joined to the first section extending parallel to the surface of the edge portion so as to form a recess (occupied by mounting clip 110) capable of accommodating a T-shaped suspension profile (110) therein (par. 0049; figs. 13 and 15-18).
With regard to claim 5: Bergman discloses that the baffle (114) comprises a first panel portion (left panel, 115) and a second panel portion (right panel, 115) which are connected to each other so that one side surface of the first panel portion (left panel, 115) contacts one side surface of the second panel portion (right panel, 115) forming the recess at the interface between the first panel portion and the second panel portion (par. 0049; figs. 17-18).  
With regard to claim 7: Bergman discloses that the first panel portion (left panel, 115) comprises a first slit (occupied by teeth 174) and the second panel portion (right panel, 115) comprises a second slit (occupied by teeth 174), the first slit and the second slit being aligned so as to form a second section of the recess (par. 0049; figs. 13 and 15-18).
With regard to claim 10: Bergman discloses a suspension profile (110) arranged in the recess (par. 0049; figs. 13 and 15-18).
With regard to claim 11: Bergman discloses a method for producing an acoustic baffle (114) comprising the steps of:
providing a panel (114) of a sound absorbing material (par. 0001); 
applying a décor (veneer or laminated outer skin on at least one of the main surfaces (120, 122) of the panel (114); and 
providing at least one slit in another surface of the panel to form a recess capable of accommodating a suspension profile (110) in form-fit therein (par. 0049; figs. 13 and 15-18).  
With regard to claim 14: Bergman discloses the step of arranging the suspension profile (110) in the recess (par. 0049; figs. 13 and 15-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The prior art cited is directed to acoustic baffles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633